DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of record Christopher Wolfe, Reg. 56,264 on June 29, 2022.
The application has been amended as follows: 
Paragraph [0074] of the specification should be amended as “[0074] Figs.37, 38A, 38B, 39 are additional charts in which drift correction according to the above principles is illustrated.”

Special Definitions
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See MPEP 2173.05(a).III

Applicant has defined the terms "substantially continuous," "continuously," etc., may refer to a data stream of individual measurements taken at time- spaced intervals, which may range from fractions of a second up to, for example, 1, 2, or 5 minutes or more in paragraph [0006] of the instant application.
Applicant has defined Sensor baseline as a signal output by the sensor when no analyte is detected in paragraph [0007] of the instant application.
Applicant recites various term as referring “without limitation” to various meanings in paragraphs [0085]-[0122].  Examiner interprets that the definitions provided “without limitation” mean that the Applicant is not acting as his/her own lexicographer and intends the ordinary meaning read using broadest reasonable interpretation of the terms.  
	Allowable Subject Matter
Claim 1-7, 11-14, 17-20 are allowed. 
Claims 8-10 and 15-16 are cancelled.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 13, and 19, the closest prior art of record,  Li et al., US Pub. No. 2009/0178459 (hereinafter Li) in view of Nogueira et al., US 2015/0331419 (hereinafter Nogueira), teaches the following:
Regarding claim 1 and 13, Li teaches 
Measuring analyte concentration values of an analyte using the indwelling analyte concentration sensor (e.g. see paragraph [0373], “An indwelling medical device, such as a catheter or implant, is disposed within a portion of the body (i.e. biological system) for a period of time” and “In some embodiments, the sensor 14 is configured to measure the concentration of an analyte”, see paragraph [0375]); 
determining a first slow-moving average of the measured analyte concentration values of the analyte over a first period of time, or a first set of periods of time, wherein the first set includes event-based time periods (e.g. “In some embodiments, the processor module comprises a digital filter (e.g., programming), for example, an infinite impulse response (IIR) or finite impulse response (FIR) filter, configured to smooth the raw data stream from the A/D converter(i.e. averaged data) …the values obtained by the processor are advantageously averaged (i.e. obtaining a first average) over the acquisition time (i.e. first period of time, event based time period set) due the continuity of the current measurement.  Accordingly, the acquisition time determines the sample rate of the digital filter.  In preferred embodiments, the processor module is configured with a programmable acquisition time, namely, the predetermined time interval for requesting the digital value from the A/D converter is programmable by a user within the digital circuitry of the processor module.  An acquisition time of from about 2 seconds to about 512 seconds is preferred (i.e. a slow-moving average)”, see paragraph [0695])
 basing a calibration of the indwelling analyte concentration sensor based at least in part on the first measurement slow-moving average (e.g. “calibration of an analyte sensor can be required, which includes data processing that converts sensor data signal into an estimated analyte measurement that is meaningful to a user.  In general, the sensor system has a computer system (e.g., within the electronics) that receives sensor data (e.g., a data stream), including one or more time-spaced sensor data points, measured by the sensor.  The sensor data point(s) can be smoothed (filtered) in certain embodiments using a filter, for example, a finite impulse response (FIR) or infinite impulse response (IIR) filter (i.e. the averaged data used in the calibration). “, see paragraph [0704]); 
following the first determining, determining a second slow-moving average of the measured analyte concentration values of the analyte over a second period of time, or a second set of perios of time, wherein the second set includes event-based time periods (e.g. “In an embodiment employing a series of two or more continuous sensors, the sensors can be employed so that they provide sensor data (i.e. second slow-moving average) in discrete or overlapping periods (i.e. second time period, event based time periods).  In such embodiments, the sensor data from one continuous sensor can be used to calibrate another continuous sensor, or be used to confirm the validity of a subsequently employed continuous sensor”, see paragraph [0706], see also paragraph [0782] an paragraph [0695] that indicates the measurements can be slow-moving averages); and 
adjusting the calibration of the indwelling analyte concentration sensor based at least in part on the first measurement data and the second measurement data (e.g. paragraph [0782] describes how a measurement, which paragraph [0704] establishes can be a slow-moving average) is used to perform a calibration.  This cycle is then repeated with a second slow-moving average measurement and a second calibration cycle). 
Nogueira teaches adjusting the calibration of the indwelling analyte concentration sensor based at least in part on  a difference between the first measurement data and the second measurement data (e.g. “an exemplary embodiments, the calibration application 612 also calculates or otherwise determines a difference between the new blood glucose measurement value and the most recent sensed measurement value determined based on the most recent filtered measurement value and the current calibration factor and detects or otherwise identifies an error condition when the difference exceeds a threshold value”, see paragraph [0100]).
However, the prior art fails to anticipate or render obvious an analyte sensor system and a method of compensating for drift in an indwelling analyte concentration sensor within a biological system using only a signal from an analyte concentration sensor, comprising: a difference between the first slow-moving average and the second slow-moving average, wherein a calibration of the indwelling analyte concentration sensor is based at least in part on the first slow-moving average further comprises basing the calibration on a seed value; the seed value is a value received from a population average or from a prior session; and following the adjusting, changing the seed value based at least in part on the adjusting.  in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent claims 2-7, 14, 17-18, and 20 also distinguish over the prior art for at least the same reasons as claim 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862